                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                       _____________________

                                      No 18-CV-2267 (JFB) (GRB)
                                       _____________________

                                       MAUREEN HOGAN,
                                                               Plaintiff,

                                              VERSUS


            NATIONAL ENTERPRISE SYSTEMS, INC. AND ELTMAN LAW, P.C.,
                                                               Defendants.
                                      _______________________

                                    MEMORANDUM AND ORDER
                                           March 18, 2019
                                      _______________________

JOSEPH F. BIANCO, District Judge:                     However, because plaintiff requested leave to
                                                      re-plead and made reference to an additional
    Plaintiff Maureen Hogan (“Hogan” or               claim in her opposition (which the Court does
“plaintiff”) brings this action against               not consider here), the Court will conduct a
defendants National Enterprise Systems, Inc.          status conference to determine whether
(“NES”) and Eltman Law, P.C. (collectively,           plaintiff wishes to make a motion to amend
“defendants”), alleging violations of the Fair        in light of the Court’s decision.
Debt Collection Practices Act (“FDCPA”),
15 U.S.C. § 1692 et seq. Plaintiff’s claim                            I. BACKGROUND
arises from a letter she received from NES,
dated April 17, 2017, sent in an attempt to           A. Factual Background
collect a past due debt owed to Eltman Law,               The Court takes the following facts from
P.C., which had been acquired from Fleet              the complaint, as well as the collection notice
Bank.      Plaintiff asserts that defendants          from NES, which is attached to the
violated the FDCPA because the letter did not         complaint.
provide information sufficient for plaintiff to
ascertain what she would need to pay to                   Plaintiff alleges that she is a “consumer”
satisfy her debt at any given point in the            and that defendants are “debt collectors,” as
future. NES moves for judgment on the                 defined by the FDCPA. (Compl. ¶¶ 5-10.)
pleadings on this claim, pursuant to Federal          Plaintiff received a letter from NES, dated
Rule of Civil Procedure 12(c), arguing that           April 17, 2017, seeking to collect a financial
the letter is not false, misleading, or               obligation plaintiff incurred primarily for
deceptive, nor does the letter fail to convey         personal, family, or household purposes—a
the amount of the debt. For the reasons set           “debt” as defined by the FDCPA. (Compl.
forth below, the Court grants NES’s motion            ¶ 12.) The letter, which lists an address of
for judgment on the pleadings in its entirety.        234 Mount Sinai Coram Rd, Coram, NY
11727-2241 in the upper-left corner, reads, in                   write this office or call the above
relevant part:1                                                  referenced number.
    Current Creditor: ELTMAN LAW,                            (Compl. ¶ 19-23 and “Exhibit 1” or “the
    P.C.                                                     Letter”.)
    Original Creditor: FLEET BANK
    Account       Number:       ***5542                      B. The Claims
    NES Account Number: ***9602***                                Plaintiff asserts that, because of its lack of
    Date of Referral: 4/16/2017                              specificity with regard to the collateral costs
    Date of Service: 1/14/2003                               accruing to the debt being collected, this
    Total Amount Due at Charge-Off:                          letter violates 15 U.S.C. §§ 1692e (“Section
    $30,813.84                                               1692e”) and 1692g (“Section 1692g”). In
    Total Amount of Interest Accrued                         particular, plaintiff contends that NES failed
    Since Charge-off: $ 666.86                               to notify her “what [she] will need to pay to
    Total Amount of Non-Interest                             resolve the debt at any given moment in the
    Charges and Fees Accrued Since                           future,” by omitting a fulsome explanation of
    Charge-off: $ 0.02                                       the fees or interest owing and accruing, and
    Total Amount of Payments/Credits                         that she was thus “unable to determine the
    Since Charge-off: $ 0.02                                 amount of her debt because [she] would not
                    ****                                     know whether interest and fees would
    Balance: $31,480.70                                      continue to accrue, or whether the amount of
                                                             the debt was static.” (Compl. ¶¶ 24-37.)
    This account has been listed with our
    office     for      collection.    This                  C. Procedural Background
    communication is from a debt                                 Plaintiff filed the complaint in this action
    collector. This is an attempt to collect                 on April 17, 2018. (ECF No. 1.) Defendant
    a debt and any information obtained                      National Enterprise Systems, Inc. filed a
    will be used for that purpose.                           motion for judgment on the pleadings on July
                        ****                                 20, 2018. (ECF No. 16.) Plaintiff filed her
                                                             memorandum in opposition to NES’s motion
    As of the date of this letter you owe                    on August 20, 2018. (ECF No. 22.) NES
    $31,480.70. Because of interest,                         replied on September 7, 2018. (ECF No. 24.)
    collection costs and other charges that                  The Court held oral argument on October 16,
    may vary from day to day, the amount                     2018, and reserved decision. (ECF No. 26.)
    due on the day you pay may be                            The Court has fully considered the parties’
    greater. Hence, if you pay                               submissions and arguments.
    $31,480.70, an adjustment may be
    necessary after we receive your                                     II. STANDARD OF REVIEW
    check, in which event we will inform                         Courts evaluate a motion for judgment on
    you before depositing the check for                      the pleadings pursuant to Federal Rule of
    collection. For further information,                     Civil Procedure 12(c) under the same
                                                             standard as a motion pursuant to Federal Rule

1
  Any omitted information is irrelevant. For instance,       consumers that have no bearing on the issues in this
the letter includes a note: “NOTICE: SEE REVERSE             case. The letter also includes account numbers and
SIDE FOR IMPORTANT INFORMATION,” which                       validity dispute and payment instructions.
directs recipients to state-specific notices to

                                                         2
of Civil Procedure 12(b)(6) for failure to state        has acted unlawfully.” Id. at 678 (quoting
a claim. Cleveland v. Caplaw Enters., 448               and citing Twombly, 550 U.S. at 556-57).
F.3d 518, 521 (2d Cir. 2006). In reviewing a
motion to dismiss pursuant to Federal Rule of                The Court notes that, in adjudicating this
Civil Procedure 12(b)(6), the Court must                motion, it may consider: “(1) facts alleged in
accept the factual allegations set forth in the         the complaint and documents attached to it or
complaint as true and draw all reasonable               incorporated in it by reference, (2) documents
inferences in favor of the plaintiff. See id;           ‘integral’ to the complaint and relied upon in
Nechis v. Oxford Health Plans, Inc., 421 F.3d           it, even if not attached or incorporated by
96, 100 (2d Cir. 2005). “In order to survive a          reference, (3) documents or information
motion to dismiss under Rule 12(b)(6), a                contained in defendant’s motion papers if
complaint must allege a plausible set of facts          plaintiff has knowledge or possession of the
sufficient ‘to raise a right to relief above the        material and relied on it in framing the
speculative level.’” Operating Local 649                complaint, (4) public disclosure documents
Annuity Tr. Fund v. Smith Barney Fund                   required by law to be, and that have been,
Mgmt. LLC, 595 F.3d 86, 91 (2d Cir. 2010)               filed with the Securities and Exchange
(quoting Bell Atl. Corp. v. Twombly, 550 U.S.           Commission, and (5) facts of which judicial
544, 555 (2007)). This standard does not                notice may properly be taken under Rule 201
require “heightened fact pleading of                    of the Federal Rules of Evidence.” In re
specifics, but only enough facts to state a             Merrill Lynch & Co., Inc., 273 F. Supp. 2d
claim to relief that is plausible on its face.”         351, 356-57 (S.D.N.Y. 2003), aff’d sub nom.
Twombly, 550 U.S. at 570.                               Lentell v. Merrill Lynch & Co., Inc., 396 F.3d
                                                        161 (2d Cir. 2005).
     The Supreme Court clarified the
appropriate pleading standard in Ashcroft v.                           III. DISCUSSION
Iqbal, setting forth a two-pronged approach                  Defendant NES moves for judgment on
for courts deciding a motion to dismiss. 556            the pleadings, arguing that plaintiff does not
U.S. 662 (2009). The Supreme Court                      state a claim for relief under the FDCPA
instructed district courts to first “identify[]         because there was nothing false, misleading,
pleadings that, because they are no more than           or deceptive, under Section 1692e, about the
conclusions, are not entitled to the                    letter it sent plaintiff in an attempt to collect
assumption of truth.” Id. at 679 (explaining            her past due debt, and because the letter
that though “legal conclusions can provide              adequately conveyed “the amount of the
the framework of a complaint, they must be              debt” in compliance with Section 1692g. For
supported by factual allegations”). Second,             the reasons set forth below, the Court
if a complaint contains “well-pleaded factual           concludes that, as a matter of law,
allegations, a court should assume their                defendant’s collection notice was not false,
veracity and then determine whether they                deceptive, or misleading in omitting further
plausibly give rise to an entitlement to relief.”       detail with regard to the accrual of collateral
Id. A claim has “facial plausibility when the           costs, including interest. For the same
plaintiff pleads factual content that allows the        reasons, the Court concludes that NES did
court to draw the reasonable inference that             not misrepresent the amount of the debt under
the defendant is liable for the misconduct              Section 1692g. The Court, therefore, holds
alleged. The plausibility standard is not akin          that plaintiff failed to state a claim that NES
to a ‘probability requirement,’ but it asks for
more than a sheer possibility that a defendant


                                                    3
violated the FDCPA, and grants NES’s                            from liability for ‘bizarre or idiosyncratic
motion for judgment on the pleadings.                           interpretations’ of debt collection letters.”
                                                                Greco, 412 F.3d at 363 (citations omitted).
A. Applicable Law                                               The Second Circuit has emphasized,
    Congress created the FDCPA to respond                       however, that “even the least sophisticated
to the “use of abusive, deceptive, and unfair                   consumer can be presumed to possess a
debt collection practices by many debt                          rudimentary amount of information about the
collectors.” 15 U.S.C. § 1692(a); see Greco                     world and a willingness to read a collection
v. Trauner, Cohen & Thomas, L.L.P., 412                         notice with some care.” Id. (quoting Clomon,
F.3d 360, 363 (2d Cir. 2005). Finding that                      988 F.2d at 1318-19).
such practices “contribute to the number of                         Section 1692e provides that “[a] debt
personal bankruptcies, to marital instability,                  collector may not use any false, deceptive, or
to the loss of jobs, and to invasions of                        misleading representation or means in
individual privacy,” the FDCPA aims “to                         connection with the collection of any debt.”
eliminate abusive debt collection practices by                  15 U.S.C. § 1692e. A communication is
debt collectors, to insure that those debt                      considered false, deceptive, or misleading to
collectors who refrain from using abusive                       the “least sophisticated consumer” if it is
debt    collection    practices     are    not                  “open to more than one reasonable
competitively disadvantaged, and to promote                     interpretation, at least one of which is
consistent State action to protect consumers                    inaccurate.”2 Easterling v. Collecto, Inc.,
against debt collection abuses.” 15 U.S.C.                      692 F.3d 229, 233 (2d Cir. 2012). This is a
§§ 1692(a), 1692(e).                                            question of law. Shami v. Nat’l Enters. Sys.,
     To determine whether a debt collector’s                    914 F. Supp. 2d 353, 359 (E.D.N.Y. 2012).
communication violates the FDCPA, courts                        As such, the Court can resolve whether a
apply an objective test based on the                            communication violates Section 1692e on a
understanding of the “least sophisticated                       motion to dismiss. See, e.g., Diaz v.
consumer.” Jacobson v. Healthcare Fin.                          Residential Credit Sols., Inc., 965 F. Supp. 2d
Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)                    249, 256 (E.D.N.Y. 2013) (citing Rozier v.
(citing Clomon v. Jackson, 988 F.2d 1314,                       Fin. Recovery Sys., No. 10–CV–3273
1318 (2d Cir. 1993)); Bentley v. Great Lakes                    (DLI)(JO), 2011 WL 2295116, at *2
Collection Bureau, 6 F.3d 60, 62 (2d Cir.                       (E.D.N.Y. June 7, 2011)).
1993). According to the Second Circuit, the                         Section 1692g(a) sets forth the required
“least sophisticated consumer” standard is                      disclosures for a debt collector’s initial
“an objective analysis that seeks to protect                    communication to a consumer. Specifically,
‘the naïve’ from abusive practices while                        the debt collector must include (1) the
simultaneously shielding debt collectors
2
   District court decisions in this circuit have                collector amounts to a violation of the FDCPA,” and
incorporated a materiality prong into this analysis, see,       cited FDCPA cases discussing the materiality of a
e.g., Vu v. Diversified Collection Servs., Inc., 293            misrepresentation, but did not affirmatively adopt a
F.R.D. 343, 360 (E.D.N.Y. 2013) (citing Fritz v.                materiality requirement. 503 F. App’x at 94-96. This
Resurgent Capital Servs., L.P., 955 F. Supp. 2d 163,            Court, however, need not decide whether to
170-71 (E.D.N.Y. 2013)), relying on the Second                  incorporate the materiality requirement in this case
Circuit’s apparent approval of the materiality                  because, as set forth below, the Court concludes that
requirement in an unpublished opinion, Gabriele v.              NES’s letter was not false, deceptive, or misleading in
Am. Home Mortg. Serv., Inc., 503 F. App’x 89, 94 (2d            the first instance as a matter of law.
Cir. 2012). The court in Gabriele stated that “not
every technically false representation by a debt

                                                            4
amount of the debt; (2) the name of the                would, in future cases, be sufficient to protect
creditor to whom the debt is owed; (3) a               debt collectors from suit under Section 1692e
statement that the consumer may dispute the            for “failing to disclose that the consumer’s
validity of the debt within thirty days after          balance may increase due to interest and
receipt of the initial communication, lest the         fees.” Avila, 817 F.3d at 77. Plaintiff argues,
debt be assumed valid by the debt collector;           however, that because the letter fails to
(4) a statement that if the consumer notifies          provide sufficient detail to advise plaintiff of
the debt collector that the consumer is                what amount would satisfy her debt at any
disputing the debt, the debt collector must            point in the future, it is deficient under both
provide verification of the debt; and (5) a            sections, regardless of the safe harbor
statement that, if the consumer requests the           language. In particular, plaintiff argues that
name and address of the original creditor in           the use of the Avila safe harbor language does
writing within thirty days of receiving the            not allow NES to escape liability under
initial communication, the debt collector              Carlin v. Davidson Fink LLP, 852 F.3d 207
must provide it. 15 U.S.C. § 1692g(a).                 (2d Cir. 2017), wherein the Second Circuit
NES’s letter included the above-referenced             held that a letter estimating a future “Total
specific disclosures. For the same reasons             Amount Due,” incorporating as yet
that plaintiff alleges a violation of Section          unaccrued fees and costs, violated Section
1692e, plaintiff asserts that the collection           1692g. NES responds that, because its letter
letter did not adequately set forth the amount         uses the safe harbor language, and states a
of the debt as required under Section 1692g.           current amount due, Carlin does not impose
                                                       additional requirements above and beyond
B. The FDCPA Claim Based on Failure to                 Avila that would result in the defendants
   Explain Accrual of Fees and Interest                being in violation of the FDCPA.
    As noted above, plaintiff claims that the               Since the conclusion of briefing and oral
collection notice violated the FDCPA                   argument, the Second Circuit settled the issue
because it failed to provide detailed                  at hand in Kolbasyuk v. Capital Management
information about future fees and the accrual          Services, LP, 2019 WL 1119191, No. 18-
of interest that would enable her to ascertain         1260-cv (2d Cir. Mar. 12, 2019).              In
what amount would need to be paid to satisfy           Kolbasyuk, as here, plaintiff alleged that a
her debt at any given point in the future. As          debt collection letter using the Avila safe
set forth below, that claim fails as a matter of       harbor language nonetheless violated
law under Sections 1692e and 1692g.                    Sections 1692e and 1692g because it failed to
    NES argues that its letter must be                 include “‘what portion of the amount listed is
sufficient as a matter of law because it               principal,’ ‘what other charges might apply,’
provides the total amount of the debt and uses         ‘if there is interest,’ ‘when such interest will
the safe harbor language adopted by the                be applied,’ and ‘what the interest rate is.’”
Second Circuit in Avila v. Riexinger &                 Id. at *1. There, plaintiff likewise argued that
Associates, LLC, 817 F.3d 72 (2d Cir. 2016).           Carlin required the letter to contain
In Avila, plaintiff successfully alleged that          information that would allow a consumer to
defendants failed to adequately explain that           ascertain “what she will need to pay to
the balance of his debt could increase, and the        resolve the debt at any given moment in the
court held that the safe harbor language               future,” or else violate Section 1692g. Id. at
approved by the Seventh Circuit in Miller v.           *3. The Second Circuit made clear that
McCalla, Raymer, Padrick, Cobb, Nichols &              “Carlin does not control this case,” and that
Clark, L.L.C., 214 F.3d 872 (7th Cir. 2000),           plaintiff had taken the “any given moment”

                                                   5
language out of context. More specifically,            that may vary from day to day, the amount
the Court noted that in Carlin, the defendant          due on the day you pay may be greater.”
did not provide the present amount owed, but           Compl., Exhibit 1. In light of the Second
rather provided only an “estimated, future             Circuit’s holding in Kolbasyuk, it is clear that
amount that [plaintiff] might owe,” where in           the combination of these disclosures in the
Kolbasyuk, the current amount owed was                 letter, which both provide the current amount
clearly stated. In such a case, the Court              owed and a warning that the amount might
stated, “Carlin simply lacks relevance.” Id.           increase over time, satisfies Sections 1692e
The Second Circuit further explained, “[w]e            and 1692g, and that no further specificity is
therefore create no inconsistency with our             required with regard to the manner in which
precedent in holding that a debt collection            the amount might increase. See Kolbasyuk,
letter that informs the consumer of the total,         2019 WL 1119191 at *4 (“A failure to
present quantity of his or her debt satisfies          provide the additional detailed disclosures
Section 1692g, notwithstanding its failure to          that Kolbasyuk seeks does not transform
inform the consumer of the debt’s constituent          CMS’s otherwise-straightforward letter into
components or the precise rates by which it            a ‘false, deceptive, or misleading’ one.’”)
might later increase.” Id.
                                                           Thus, the Court concludes, under
    With regard to Section 1692e, the Court            Kolbasyuk, that the disclosures plaintiff
held that in light of the use of the safe harbor       argues were required in this case by the
language— namely, “[b]ecause of interest,              FDCPA are not compelled by Avila, and that
late charges, and other charges that may vary          the mandates of Carlin are inapplicable
from day to day, the amount due on the day             where, as here, NES has utilized the safe
you pay may be greater”—plaintiff had been             harbor language and clearly presented the
supplied with “an explicit warning” that the           current amount due. Accordingly, the Court
amount of his debt might increase, and thus            holds that defendant’s letter did not violate
“not even the least sophisticated consumer”            Sections 1692e or 1692g of the FDCPA by
could conclude otherwise.            Id. at *4         not containing the disclosures sought by
(emphasis in original). Although the Court             plaintiff.
noted that the safe harbor language “might
not immunize debt collectors from all
liability” under Section 1692e, it made clear
that the language does so against claims that
turn on whether the “‘consumer’s balance
may increase due to interest and fees.’” Id.
(emphasis in original) (quoting Avila, 817
F.3d at 77).
     In the instant case, as in Kolbasyuk, the
letter states the current amount of debt in
clear terms—“[a]s of the date of this letter
you owe $31,480.70”—and, except the
substitution of the term ‘collection costs’ for
‘late charges,’ uses the exact safe harbor
language adopted in Avila and re-affirmed in
Kolbasyuk, to notify plaintiff that “[b]ecause
of interest, collection costs and other charges

                                                   6
